Citation Nr: 9924326	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-27 135 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for status post arthrotomy 
and meniscectomy of the left knee.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from December 11, 1974 to 
January 6, 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  There is competent evidence in the record, which clearly 
shows that the veteran's left knee disability preexisted his 
active service and was not aggravated therein.  The disorder 
was identified on examination for entrance purposes.

2.  There is no competent evidence of record showing a nexus 
between the veteran's current left knee disability and 
veteran's brief period of active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a status post arthrotomy and meniscectomy of the left knee is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his left knee disability, status 
post arthrotomy and meniscectomy, was aggravated by his 
active service from December 1974 to January 1975. 

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or aggravation and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset or was aggravated in 
service.  It requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a)(1998).  

The veteran has not claimed that his left knee disability was 
incurred as a result of a combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

At his November 1974 induction examination, the veteran 
reported that his left knee was operated in December 1973 due 
to a cartilage injury following a motorcycle accident.  A 
November 1974 orthopedic evaluation revealed a healed 
surgical scar in the medial parapatellar area of the left 
knee.  There was full motion of flexion and extension with no 
medial or lateral laxity.  There was no effusion or 
tenderness.  Tight anterior rotary laxity was noted.  X-ray 
examination revealed no abnormalities.  It was established 
that he had normal function and there were no complaints.  
The diagnosis was postoperative medial meniscectomy of the 
left knee.  The examiner determined that the veteran could 
tolerate military duties.  

Service medical records indicate that the veteran reported 
injuring the left knee after falling down stairs in December 
1974 and complained of swelling and pain.  It was noted that 
although the veteran reported that he had a prolonged 
convalescence after his pre-service knee surgery and was 
unable to do a significant amount of running, he told the 
examiner at his induction examination that the knee was 
asymptomatic.  On evaluation, there was full range of motion.  
However, the incision along the medial aspect of the knee was 
tender, there was marked tenderness along the medial margins 
and under the surface of the patella and hypermobility of the 
patella laterally.  Ligamentous testing revealed a positive 
drawer sign.  The impression included posttraumatic patella 
femoral arthritis and old tear of the anterior cruciate 
ligament.  The examiner recommended "EPTE separation."  In 
late December 1974, a Naval Medical Board determined that the 
veteran was not physically qualified for service and enlisted 
in error.  The Medical Board, in a January 1975 discharge 
report, specifically noted that the condition existed prior 
to service (EPTE) and was not aggravated therein.  The 
veteran served on active duty for 26 days.

At an April 1997 VA examination, the veteran reported having 
cartilage removal of left knee prior to entry into service.  
The veteran contended that he injured his knee after tripping 
and falling in service.  He reported that he experienced 
numbness around the bottom of the kneecap, that he has 
developed intermittently symptomatic gout, and his left knee 
disability was worsening.  On evaluation, there was a well-
healed scar of the medial parapatellar region and there was 
no heat, redness, or swelling.  Range of motion of the left 
knee was 0 to 140 with complaints of pain on motion at the 
extremes.  There was generalized tenderness to palpation 
about the knee; however, there was no ligamentous 
instability.  A x-ray evaluation revealed mild narrowing 
involving medial joint compartment of the left knee.  The 
impression included residuals of old left knee injury, status 
post arthrotomy with meniscectomy and history of gout with 
intermittent flare-ups.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinksi, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions," Id. at (b)(1).  The veteran entered active 
service in December 1974.  However, the November 1974 
examinations, conducted for entrance purposes, established 
the veteran's history AND a diagnosis of postoperative medial 
meniscectomy.  Thus, in the instant case, the presumption of 
soundness does not apply.  See Crowe v. Brown, 7 Vet. App. 
238, 245 (1995).

As the left knee disability has been shown to pre-existed 
service, the Board must now address the question of whether 
there was aggravation of the disability during service.  The 
presumption of aggravation provides that a preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1998); Crowe, 7 Vet. App. at 238.  
Clear and convincing evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (1998); see Akins v. Derwinski, 1 Vet. 
App. 228, 232 (1991) (in the case of aggravation, the 
government must point to a specific finding that the increase 
in disability was due to the natural progression of the 
disease).  "Flare-ups" of a preexisting condition do not 
constitute aggravation if there is no increase in severity of 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

Here, the Board finds that the veteran's left knee disability 
was not aggravated in service.  As previously discussed, the 
record shows that the veteran complained of pain and swelling 
of the left knee after falling down stairs approximately 2 
weeks after induction into service.  This establishes that 
there was an inservice trauma.  However, x-ray examinations 
on December 19, 1974 were negative.  When he was seen on 
December 20, 1974, it was noted that there was traumatic 
synovitis, for which the veteran refused aspiration.  
However, the diagnosis of traumatic synovitis was not 
repeated during service or subsequent thereto.  This tends to 
establish that the inservice traumatic synovitis was acute, 
transitory, and resolved without residual disability.  
Moreover, following late December 1974 examinations by an 
orthopedic physician and thereafter by a medical board, the 
diagnoses were posttraumatic patella femoral arthritis and 
old tear of anterior cruciate ligament, described as EPTE and 
not aggravated by service.  Therefore, we are left with the 
fact that the inservice episode did not result in chronic 
super-imposed disability or aggravation.

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and has determined that 
there is no basis to conclude that there was aggravation of a 
pre-service disability in the present case.  It appears that 
the veteran only suffered a temporary and intermittent flare-
up of the pre-service disability during service, rather than 
an actual aggravation of the disability.  See Hunt at 297.  
The Board's finding that the pre-service left knee disability 
did not undergo an increase in severity during service and 
the conclusion that there was no aggravation during service 
are further supported by the fact that the record contains no 
competent medical evidence of further complaints or treatment 
of the left knee until the veteran's April 1997 VA 
examination, more that 20 years after service.  The Board 
must emphasize that when the issue of aggravation has been 
addressed, the only competent evidence resulted in the 
opinion that the disorder had not been aggravated.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his statement that his current left knee disorder 
was aggravated during his period of active service cannot 
serve to well ground the claim because he is not competent to 
make such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, an April 1997 VA examination 
report shows that the veteran has current diagnoses of 
residuals of old left knee injury, status post arthrotomy 
with meniscectomy and history of gout with intermittent 
flare-ups.  There is no competent evidence showing a nexus of 
the current disabilities to the veteran's service.  His 
attempts to link the post service findings to service are not 
competent and do not establish a well grounded claim.  
Accordingly, the veteran's claim for service connection for 
status post arthrotomy with meniscectomy of the left knee is 
not well grounded and the claim is denied.

In regard to the diagnosis of gout, gout was not diagnosed 
during service and no competent professional has linked gout 
to service.

The Board acknowledges that it has decided the current issue 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran's claim was denied by the 
RO.  The Board considered the same law and regulations.  The 
Board merely concludes that the veteran did not meet the 
initial threshold evidentiary requirements to submit well 
grounded claim.  The result is the same.  


ORDER

Service connection for status post arthrotomy with 
meniscectomy of the left knee is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

